Case 4:19-cv-01424-YGR Document 177-1 Filed 09/11/20 Page 1 of 35




         Exhibit A
            Case 4:19-cv-01424-YGR Document 177-1
                                       Exhibit A  Filed 09/11/20 Page 2 of 35

                 Defendant Constellation Brands U.S. Operations Inc.’s Exhibit List
                                                     Identificati                 Stip.
Exhibit                                                             Sponsoring                     Date
                       Description                      on or                      To     Obj.
 No.                                                                 Witness                     Admitted
                                                     Admission                   Admit
TX1001    2016-04-17 Email Miroglio to Nickel
          re Revised Scope of Research
TX1002    2018-12-21 William Baldridge House
          Historical Resources Technical Report
TX1003    2016-06-00 Halter Valley Property
          History
TX1004    1906-12-31 To-Kalon Wines Ad in
          Pacific Wine and Spirit Review BV
          0311
TX1006    2015-07-16 Letter Beckstoffer to
          Schrader re contract labeling provisions
          BV 0635
TX1007    2018-09-21 Constellation Brand - TO
          KALON VINEYARD Council
          Innovation
TX1008    2018-08-29 Email MacDonald to
          Capion re To Kalon Sales
TX1009    Map - Oakville Station
TX1010    1881 St. Helena Survey Map
TX1011    2019-06-06 Email to Wente and
          Janssens re Invitation to Robert
          Mondavi Winery
TX1012    2019-06-03 Letter Shanken to Janssens
          re New York Wine Experience
TX1013    2018 Robert Mondavi Winery Booth
          5117 - New York Wine Experience
TX1014    2018-10-01 Workman to Nolan re
          CBrands Event Marketing Overview
TX1015    2018-09-30 Memo Kettell to Wine
          Spectator re OVERVIEW - 2018 Nine
          Spectator New York Wine Experience
TX1016    2018-07-00 Robert Mondavi Winery
          Brand Value Monitoring
TX1017    2019 To Kalon Certification RMW -
          Itinerary and Participants
TX1018    2019 To Kalon Certification RMW -
          Itinerary and Participants
TX1019    RMW, Schrader Cellars, To Kalon
          Vineyard Wine - A Most Beautiful
          Evening
TX1020    2019-08-28 Email Ingriselli to Caravati
          re TKVC + Professional Athletes
TX1021    2016 To Kalon Highest Beauty - E-
          blast

                                                     -1-
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 3 of 35

                                                Identificati                 Stip.
Exhibit                                                        Sponsoring                     Date
                      Description                  on or                      To     Obj.
 No.                                                            Witness                     Admitted
                                                Admission                   Admit
TX1022    2016 TKVC Highest Beauty - Pre-
          Order
TX1023    2016 TKVC Highest Beauty inserts
TX1024    Robert Mondavi Winery - At the
          Vanguard of Wine
TX1025    2016 RMW To Kalon Cabernet
          Sauvignon Reserve NSRP Tasting Note
TX1026    2016 RMW To Kalon Cabernet
          Sauvignon Reserve SRP Tasting Note
TX1027    1987-06-09 To Kalon Trademark
          Application, U.S. Reg. No. 1489619
TX1028    2011 Robert Mondavi Cabernet
          Sauvignon Reserve To Kalon Bottle
TX1029    2013 Robert Mondavi 50th
          Anniversary Cabernet Sauvignon
          Reserve To Kalon 1.5L Bottle High-
          Res
TX1030    2013 Robert Mondavi 50th
          Anniversary Harvest of Joy Red Wine
          750ml Bottle, High -Res
TX1031    2013 Robert Mondavi 50th
          Anniversary Reserve Cabernet
          Sauvignon 750ml Bottle, High-Res
TX1032    2014 Robert Mondavi Reserve Fume
          Blanc
TX1033    2014 Robert Mondavi The Reserve
          Cabernet Sauvignon - white label
TX1034    2014 Robert Mondavi The Reserve
          Cabernet Sauvignon - black label
TX1035    2015 RMW The Reserve Cabernet
          Sauvignon 750ml Bottle, High-Res
TX1036    2015 RMW Reserve Fume Blanc
          750ml Bottle, High-Res
TX1037    2016 Robert Mondavi The Reserve
          Cabernet Sauvignon Bottle
TX1038    2016 Robert Mondavi Reserve Fume
          Blanc Bottle
TX1039    RMW The Reserve Cabernet
          Sauvignon 750ml Bottle, High Res
TX1040    RMW Reserve Cabernet Sauvignon
          750ml Bottle - High Res
TX1041    2012 Robert Mondavi Reserve Fume
          Blanc Label
TX1042    1993-11-03 To Kalon Vineyard
          Trademark Application, US Serial
          Number 74456021

                                                -2-
            Case 4:19-cv-01424-YGR Document 177-1
                                       Exhibit A  Filed 09/11/20 Page 4 of 35

                                                   Identificati                 Stip.
Exhibit                                                           Sponsoring                     Date
                       Description                    on or                      To     Obj.
 No.                                                               Witness                     Admitted
                                                   Admission                   Admit
TX1043    1887 Illustrations of Napa County,
          California - H.W. Crabb
TX1044    To Kalon Vineyards Letterhead
TX1045    1933-10-31 United Stated Patent Office
          Trade-Mark 307,567, To-Kalon
TX1046    1906-06-12 To-Kalon Trade-Mark No.
          53,905
TX1047    2003-08-08 License Agreement b/t
          Mondavi and Beckstoffer
TX1048    2016-2019 Constellation Brands Net
          Sales Spreadsheet
TX1049    2003-03-28 Chain of Title - Original
          Mondavi Parcel
TX1050    Robert Mondavi, To Kalon - The Life
          of a Vineyard
TX1051    9-11-14 To Kalon Soil Composition
TX1052    2015-10-31 Wine Spectator: 2012
          Mondavi Cabernet Sauvignon Reserve
          - 95 Points
TX1053    2015-08-00 Wine Spectator: 2012
          Mondavi Cabernet Sauvignon Reserve
          - 95 Points
TX1054    2012 Robert Mondavi Cabernet
          Sauvignon Reserve - History of Ratings
TX1055    2015-11-01 Wine Enthusiast: 2012
          Mondavi Cabernet Sauvignon Reserve
          - 94 Points
TX1056    Wine Enthusiast Ad: Some Wines Are
          Worth Celebrating - 2013 RMW
          Cabernet Sauvignon Reserve
TX1057    2018 Ad: The Reserve, 2016 Mondavi
          Cabernet Sauvignon
TX1058    2018-10-29 The Wine Advocate Ad:
          2106 Mondavi Fume Blanc Reserve
TX1059    2018 Robert Mondavi - Family of
          Wines Brochure
TX1060    2019-10-21 Tank Composition
          Summary
TX1061    2019-04-00 Mondavi Price List
TX1062    2003-05-20 Deposition of Robert
          Mondavi (C-02-5311 MMC)
TX1063    2019-05-29 TKVC Press Release
TX1064    RMW Cabernet Reserve History (1966-
          2015)
TX1065    2018-09-18 Letter Merriman to
          Beckstoffer w Ex. A

                                                   -3-
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 5 of 35

                                                Identificati                 Stip.
Exhibit                                                        Sponsoring                     Date
                      Description                  on or                      To     Obj.
 No.                                                            Witness                     Admitted
                                                Admission                   Admit
TX1066    2018-10-16 Letter Block to Merriman
          re To Kalon Settlement Agreement
TX1067    2018-10-04 Letter Merriman to Block
          w Ex. B re Settlement Agreement
TX1068    2019-01-28 Letter Beckstoffer to
          Warren re License Agreement
TX1069    1887-11-22 To Kalon Trade-Mark No.
          14,692
TX1071    2018-11-02 Letter Beckstoffer to
          Glaetzer re Contract
TX1072    2018-09-27 Letter Block to Merriman
          re To Kalon Settlement Agreement
TX1073    2019-03-21 Letter Beckstoffer to
          Warren re Revisions to Contract
TX1076    1987-11-19 Fume Blance Reserve, To-
          Kalon Vineyard 1986
TX1078    Beckstoffer Vineyards 2017 to Kalon
          Sublicenses
TX1079    2019-08-30 Cease & Desist Letter
          Wilton to Gerien
TX1081    1981-1983, 1987: NV Wine Auction -
          RMW Lots
TX1082    1983 NV Wine Auction - RMW Lot -
          1982 Cabernet Sauvignon Special
          Selection
TX1083    1986 To Kalon Fume Blanc Reserve
          Label
TX1084    1993 To-Kalon Fume Blanc Reserve
          Label
TX1085    1998 To-Kalon Fume Blanc Back
          Label
TX1086    2019-12-03 RMW To-Kalon SKUs
          data US + Retail
TX1087    2019-12-04 TKVC Sales
TX1088    2019-11-00 TKVC Sales
TX1089    To Kalon Aerial Map
TX1090    RMV Financials FY14-FY19
TX1091    2019-01-29 Email Gomez to Merriman
          ree TKV label requirements
TX1093    2018-10-11 eCalendar Entry - Block
          Call to Merriman
TX1094    2018-12-06 Email Block to Merriman
          re Contract
TX1095    2018-10-04 Email Merriman to Block
          re Beckstoffer B issue


                                                -4-
            Case 4:19-cv-01424-YGR Document 177-1
                                       Exhibit A  Filed 09/11/20 Page 6 of 35

                                                     Identificati                 Stip.
Exhibit                                                             Sponsoring                     Date
                       Description                      on or                      To     Obj.
 No.                                                                 Witness                     Admitted
                                                     Admission                   Admit
TX1097    2019-01-07 Email Merriman to Block
          re TKV License Agreement
TX1099    2018-10-11 Email Merriman to Block
          re COLAs
TX1100    RMW Financials w Added Summary
          Tab FY14-FY19
TX1101    TK Bottling Volumes v3
TX1102    1994-11-22 Evening Star Special
          Notice p. 3, col. 1
TX1103    1907-11-25 Evening Star p. 8, cols. 6-7
TX1104    1890-05-26 Evening Star p. 2, col. 2 re
          TKV
TX1105    1897-11-22 Evening Star p. 4, col. 4 re
          TK Wine Co.
TX1106    1902-11-22 Evening Star p. 5, col. 2 re:
          TK Wine Co.
TX1107    1890-11-24 Evening Star p. 8, col. 2
TX1108    1901-11-20 Evening Star p. 4, col. 4 re
          TK Wine Co.
TX1109    1894-11-10 Evening Star p. 3, col. 1 re
          TK Wine Co.
TX1110    1911-11-28 Evening Star p. 8, col. 1 re
          TK Wines for Thanksgiving
TX1111    1891-11-24 Evening Star p. 8, col. 1 re
          Thanksgiving wines
TX1112    1893-11-28 Evening Star p. 3, col. 2 re
          TK Wine Co.
TX1113    1903-11-24 Evening Star p. 6, col. 2
TX1114    1893-09-21 Evening Star, p. 1, col. 2
TX1115    1904-11-22 Evening Star, p. 5, col. 2
TX1116    2019-03-00 RMW June 19 Forecast
TX1117    2019-10-23 To Kalon on the Road
          Overview Montreal
TX1118    2019-11-00 RMW FY21 Tactical H1
          PR Plan Nov 2019
TX1119    2019-00-00 RMW To Kalon FAQ LR1
TX1120    2020-00-00 F20 Approved Budget
          Template - Robert Mondavi Winery
TX1121    2014-00-00 RMW 31423 CSR Release
          Complete Brochure MR1
TX1122    2018-04-25 Email de Vere to Collar,
          Wente re Mark's Presentation
TX1123    Photo (Color): RMW Winery
          Construction
TX1124    1966 RMW Fume Blanc Label
TX1125    Photo: Woman Wine Thief
                                                     -5-
            Case 4:19-cv-01424-YGR Document 177-1
                                       Exhibit A  Filed 09/11/20 Page 7 of 35

                                                    Identificati                 Stip.
Exhibit                                                            Sponsoring                     Date
                       Description                     on or                      To     Obj.
 No.                                                                Witness                     Admitted
                                                    Admission                   Admit
TX1126    Men Planting
TX1127    Man
TX1128    Photo of Winery
TX1129    Old Presses
TX1130    To-Kalon Logo
TX1131    To Kalon Vineyard article with exterior
          photo
TX1132    To Kalon Store
TX1133    Photo: Vine with grapes
TX1134    Napa Valley Welcome Sign
TX1135    To Kalon Winery 1878, Wine Cellar,
          Distillery and Residence of H.W.
          Crabb's
TX1136    Oakville snow
TX1138    2019-05-00 Brand Team Meeting
TX1139    2011-2018 To-Kalon Bottling Data,
          Block Detail by Vintage
TX1140    2020-02-07 TVH Application for and
          Certification/Exemption of
          Label/Bottle Approval, Serial No.
          200023
TX1141    2002-09-00 To Kalon History by
          Wemyss, CBUSO015921
TX1142    2019-10-08 Email Caravati to Seethoff
          et al re Robert Mondavi Winery Press
          Influencer Recap
TX1143    2020-02-07 TVH Application for and
          Certification/Exemption of
          Label/Bottle Approval, Serial No.
          100025
TX1144    Luxury Bran Status Index - Premium
          Wines - 2016 LBSI with Comparative
          Slides CBUSO016595
TX1145    2014-05-14 10 Things Every Wine
          Lover Should Know About Robert
          Mondavi Winery, Wine-Searcher News
          & Features
TX1146    Robert Mondavi Winery: An American
          Icon Approaches 50 - The Daily Meal
TX1147    The Best Red Wines to Drink in 2020 -
          Departures
TX1148    2019-04-00 The Tasting Panel
TX1149    Vertical Tastings of Mondavi’s
          Cabernet Sauvignon Reserve and I
          Block TKV Fume Blanc

                                                    -6-
            Case 4:19-cv-01424-YGR Document 177-1
                                       Exhibit A  Filed 09/11/20 Page 8 of 35

                                                   Identificati                 Stip.
Exhibit                                                           Sponsoring                     Date
                       Description                    on or                      To     Obj.
 No.                                                               Witness                     Admitted
                                                   Admission                   Admit
TX1150    Ken's Wine Guide of 2013 Robert
          Mondavi Cabernet Sauvignon
TX1151    2016-01-30 This Cabernet from
          Mondavi made our expert say ‘wow’ -
          MarketWatch
TX1152    2016-12-14 Last-minute gifts that will
          make the wine lover swoon - Chicago
          Tribune
TX1153    2020-01-13 TTBGov - 2019 Offers in
          Compromise Accepted
TX1154    2019-01-31 Jeb Dunnuck - 2015 RMW
          Cabernet Sauvignon To Kalon
TX1155    2015 TVH Cabernet Sauvignon Bottle
TX1156    2016-12-14 Last-minute gift that will
          make the sine love swoon - Chicago
          Tribune
TX1157    2020-01-28 TTBGov - 2020 Offers in
          Compromise Accepted
TX1158    TVH Back Label - landscape
TX1159    2018-02-01 TTBGov - 2015 Offers in
          Compromise Accepted
TX1160    2019-03-18 TTBGov - 2018 Offers in
          Compromise Accepted
TX1161    2019-12-01 Wine Enthusiast
TX1162    2018-02-01 TTBGov - 2016 Offers in
          Compromise Accepted
TX1163    2018-02-01 TTBGov - 2017 Offers in
          Compromise Accepted
TX1164    2018-02-01 TTBGov - 2014 Offers in
          Compromise Accepted
TX1165    Wine Spectator - Schrader Cellars
          Cabernet Sauvignon Napa Valley
          Beckstoffer To Kalon Vineyard
          MMXIII 2013 | Wine Rating
TX1166    Wine Spectator - Alejandro Bulgheroni
          Cabernet Sauvignon Oakville
          Lithology Beckstoffer To Kalon
          Vineyard 2014 | Wine Rating
TX1167    e.g. Burgundy 2000 - 2018 Amici
          Cellars
TX1168    e.g. Burgundy 2000 - 2018 Schrader
          Cellars
TX1169    e.g. Burgundy 2000 - 2017 Purlieu
TX1170    e.g. Burgundy 2000 - 2017 AXR
          Winery
TX1171    e.g. Burgundy 2000 - 2018 Paul Hobbs

                                                   -7-
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 9 of 35

                                                  Identificati                 Stip.
Exhibit                                                          Sponsoring                     Date
                      Description                    on or                      To     Obj.
 No.                                                              Witness                     Admitted
                                                  Admission                   Admit
TX1172    Wine Spectator - Carter Cabernet
          Sauvignon Napa Valley Beckstoffer To
          Kalon Vineyard The Grand Daddy
          2013 | Wine Rating
TX1173    e.g. Burgundy 2000 - 2018 TOR
TX1174    Wine Spectator - Paul Hobbs Cabernet
          Sauvignon Oakville Beckstoffer To
          Kalon Vineyard 2013 | Wine Rating
TX1175    Wine Spectator - Emmitt-Scorsone
          Cabernet Sauvignon Napa Valley Judge
          Palmer Beckstoffer To Kalon Vineyard
          2015 | Wine Rating
TX1176    Wine Spectator - Schrader Cellars
          Cabernet Sauvignon Napa Beckstoffer
          To Kalon Vineyard 2013 | Wine Rating
TX1177    e.g. Burgundy 2000 - 2017 Cliff Lede
TX1178    Wine Spectator - Alejandro Bulgheroni
          Cabernet Sauvignon Oakville
          Lithology Beckstoffer To Kalon
          Vineyard 2015 | Wine Rating
TX1179    Wine Spectator - The Debate Cabernet
          Sauvignon Napa Valley Beckstoffer To
          Kalon Vineyard 2015 | Wine Rating
TX1180    Wine Spectator - Carter Cabernet
          Sauvignon Napa Valley Beckstoffer To
          Kalon Vineyard The Grand Daddy
          2014 | Wine Rating
TX1181    Wine Spectator - Macauley Cabernet
          Sauvignon Napa Valley Beckstoffer To
          Kalon Vineyard 2015 | Wine Rating
TX1182    Wine Spectator - Schrader Cellars
          Cabernet Sauvignon Napa Valley T6
          Beckstoffer To Kalon Vineyard 2015 |
          Wine Rating
TX1183    Wine Spectator - Schrader Cellars
          Cabernet Sauvignon Napa Valley CCS
          Beckstoffer To Kalon Vineyard 2014 |
          Wine Rating
TX1184    Wine Spectator - Schrader Cellars
          Cabernet Sauvignon Napa Valley RBS
          Beckstoffer To Kalon Vineyard 2014 |
          Wine Rating
TX1185    Wine Spectator - Schrader Cellars
          Cabernet Sauvignon Napa Valley T6
          Beckstoffer To Kalon Vineyard 2013 |
          Wine Rating

                                                  -8-
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 10 of 35

                                                 Identificati                 Stip.
Exhibit                                                         Sponsoring                     Date
                      Description                   on or                      To     Obj.
 No.                                                             Witness                     Admitted
                                                 Admission                   Admit
TX1186    e.g. Burgundy 2000 - 2018 Alejandro
          Bulgheroni
TX1187    Wine Spectator - Schrader Cellars
          Cabernet Sauvignon Napa Valley
          Beckstoffer To Kalon Vineyard 2016 |
          Wine Rating
TX1188    Wine Spectator - Tor Cabernet
          Sauvignon Napa Valley Beckstoffer To
          Kalon Vineyard 2014 | Wine Rating
TX1189    e.g. Burgundy 2000 - 2017 Alpha
          Omega
TX1190    Wine Spectator - Judge Palmer
          Cabernet Sauvignon Napa Valley
          Beckstoffer To Kalon Vineyard 2015 |
          Wine Rating
TX1191    e.g. Burgundy 2000 - 2016 Stewart
TX1192    Wine Spectator - Paul Hobbs Cabernet
          Sauvignon Napa Valley Beckstoffer To
          Kalon Vineyard 2014 | Wine Rating
TX1193    e.g. Burgundy 2000 - 2017 B Cellars
TX1194    Wine Spectator - Purlieu Cabernet
          Sauvignon Napa Valley Beckstoffer To
          Kalon Vineyard 2013 | Wine Rating
TX1195    Wine Spectator - B Cellars Cabernet
          Sauvignon Napa Valley Beckstoffer To
          Kalon Vineyard 2015 | Wine Rating
TX1196    Wine Spectator - Stewart Cabernet
          Sauvignon Napa Valley Nomad
          Beckstoffer To Kalon Vineyard 2016 |
          Wine Rating
TX1197    e.g. Burgundy - 2017 Macauley
          Vineyard
TX1198    Wine Spectator - Stewart Cellars
          Cabernet Sauvignon Napa Valley T6
          Beckstoffer To Kalon Vineyard 2016 |
          Wine Rating
TX1199    Wine Spectator - Knights Bridge
          Cabernet Sauvignon Napa Valley
          Beckstoffer To Kalon Vineyard 2013 |
          Wine Rating
TX1200    Wine Spectator - Schrader Cellars
          Cabernet Sauvignon Napa Valley RBS
          Beckstoffer To Kalon Vineyard 2013 |
          Wine Rating




                                                 -9-
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 11 of 35

                                                     Identificati                 Stip.
Exhibit                                                             Sponsoring                     Date
                       Description                      on or                      To     Obj.
 No.                                                                 Witness                     Admitted
                                                     Admission                   Admit
TX1201    Wine Spectator - Schrader Cellars
          Cabernet Sauvignon Napa Valley RBS
          Beckstoffer To Kalon Vineyard 2014 |
          Wine Rating
TX1202    e.g. Burgundy 2000 - 2016 Realm
TX1203    e.g. Burgundy 2000 - 2016 Chateau
          Boswell
TX1204    Wine Spectator - Paul Hobbs Cabernet
          Sauvignon Napa Valley Beckstoffer To
          Kalon Vineyard 2015 | Wine Rating
TX1205    e.g. Burgundy 2000 - 2015 World's End
TX1206    Wine Spectator - Justice Poetic Justice
          Beckstoffer To Kalon Napa Valley
          2015 | Wine Rating
TX1207    Wine Spectator - Schrader Cellars
          Cabernet Sauvignon Napa Valley RBS
          Beckstoffer To Kalon Vineyard 2016 |
          Wine Rating
TX1208    Wine Spectator - Schrader Cellars
          Cabernet Sauvignon Napa Valley CCS
          Beckstoffer To Kalon Vineyard 2016 |
          Wine Rating
TX1209    Wine Spectator - Schrader Cellars
          Cabernet Sauvignon Napa Valley
          Beckstoffer To Kalon Vineyard 2015 |
          Wine Rating
TX1210    Wine Spectator - Schrader Cellars
          Cabernet Sauvignon Napa Valley CCS
          Beckstoffer To Kalon Vineyard 2015 |
          Wine Rating
TX1211    Wine Spectator - Schrader Cellars
          Cabernet Sauvignon Napa Valley RBS
          Beckstoffer To Kalon Vineyard 2015 |
          Wine Rating
TX1212    Wine Spectator - Alpha Omega
          Cabernet Sauvignon Oakville
          Beckstoffer To Kalon 2015 | Wine
          Rating
TX1213    Wine Spectator - Cliff Lede Cabernet
          Sauvignon Napa Valley Beckstoffer To
          Kalon Vineyard 2015 | Wine Rating
TX1214    Wine Spectator - Schrader Cellars
          Cabernet Sauvignon Napa Valley
          Beckstoffer To Kalon Vineyard
          MMXV 2015 | Wine Rating
TX1215    e.g. Burgundy 2000 - 2016 Bacio
          Divino
                                                    - 10 -
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 12 of 35

                                                  Identificati                 Stip.
Exhibit                                                          Sponsoring                     Date
                      Description                    on or                      To     Obj.
 No.                                                              Witness                     Admitted
                                                  Admission                   Admit
TX1216    Wine Spectator - Alpha Omega
          Cabernet Sauvignon Oakville
          Beckstoffer To Kalon 2014
TX1217    Wine Spectator - Schrader Cellars
          Cabernet Sauvignon Napa Valley CCS
          Beckstoffer To Kalon Vineyard 2013 |
          Wine Rating
TX1218    Wine Spectator - Tor Cabernet
          Sauvignon Napa Valley Beckstoffer To
          Kalon 2013 | Wine Rating
TX1219    e.g. Burgundy 2000 - 2017 Carter
          Cellars
TX1220    Wine Spectator - Cliff Lede Cabernet
          Sauvignon Napa Valley Beckstoffer To
          Kalon Vineyard 2016 | Wine Rating
TX1221    Wine Spectator - Macauley Cabernet
          Sauvignon Napa Valley Beckstoffer To
          Kalon Vineyard 2013 | Wine Rating
TX1222    Wine Spectator - Alpha Omega
          Cabernet Sauvignon Oakville
          Beckstoffer To Kalon 2013 | Wine
          Rating
TX1223    Wine Spectator - Schrader Cellars
          Cabernet Sauvignon Napa Valley
          Beckstoffer To Kalon Vineyard
          MMXIV 2014 | Wine Rating
TX1224    e.g. Burgundy - 2017 Vice Versa
TX1225    Wine Spectator - Macauley Cabernet
          Sauvignon Napa Valley Beckstoffer To
          Kalon Vineyard 2014 | Wine Rating
TX1226    Wine Spectator - Carter Cabernet
          Sauvignon Napa Valley Beckstoffer To
          Kalon Vineyard The Three Kings 2014
          | Wine Rating
TX1227    Wine Spectator - Tor Cabernet
          Sauvignon Napa Valley Beckstoffer To
          Kalon 2016 | Wine Rating
TX1228    e.g. Burgundy 2000 - 2016 Guarachi
          Family Wines
TX1229    Wine Spectator - To Kalon Vineyard
          Company Cabernet Sauvignon Oakville
          Highest Beauty 2016 | Wine Rating
TX1230    e.g. Burgundy 2000 - 2016 Bounty
          Hunter Rare Wines
TX1231    Wine Spectator - Macauley Cabernet
          Sauvignon Napa Valley Beckstoffer To
          Kalon Vineyard 2016 | Wine Rating
                                                 - 11 -
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 13 of 35

                                                   Identificati                 Stip.
Exhibit                                                           Sponsoring                     Date
                      Description                     on or                      To     Obj.
 No.                                                               Witness                     Admitted
                                                   Admission                   Admit
TX1232    Wine Spectator - Paul Hobbs Cabernet
          Sauvignon Napa Valley Beckstoffer To
          Kalon Vineyard 2016
TX1233    e.g. Burgundy 2000 - 2017 The Debate
TX1234    Wine Spectator - Realm Beckstoffer To
          Kalon Napa Valley 2013 Wine Rating
TX1235    e.g. Burgundy 2000 - 2015 Tres Perlas
TX1236    Wine Spectator - Schrader Cellars
          Cabernet Sauvignon Napa Valley
          Beckstoffer To Kalon Vineyard 2016 |
          Wine Rating
TX1237    Wine Spectator - Schrader Cellars
          Cabernet Sauvignon Napa Valley
          Beckstoffer To Kalon Vineyard 2014 |
          Wine Rating
TX1238    Wine Spectator - B Cellars Cabernet
          Sauvignon Napa Valley Beckstoffer To
          Kalon Vineyard 2014 | Wine Rating
TX1239    Wine Spectator - Robert Mondavi
          Cabernet Sauvignon Oakville To Kalon
          Vineyard The Reserve 2016 | Wine
          Rating
TX1240    TKV Scores
TX1241    2009-08-00 Brands Using "To-Kalon" -
          Updated with WS Scores_MM
TX1242    Robert Mondavi To Kalon Ratings
          from The Wine Advocate (2014-2018)
TX1243    Wine Spectator - Robert Mondavi
          Fume Blanc Napa Valley To Kalon
          Vineyard Reserve 2015 | Wine Rating
TX1244    2009-08-00 Brands Using "To Kalon"
          (per Justin Seidenfeld)
TX1245    PR: Desire of To Kalon, To Kalon
          Council Kick-Off PR Slides_FINAL
TX1246    Wine Spectator - Robert Mondavi
          Fume Blanc Napa Valley To Kalon
          Vineyard Reserve 2014 | Wine Rating
TX1247    Wine Spectator - Robert Mondavi
          Cabernet Sauvignon Oakville To Kalon
          Vineyard The Reserve 2014 | Wine
          Rating
TX1248    Wine Spectator - Robert Mondavi
          Cabernet Sauvignon Oakville To Kalon
          Vineyard The Reserve 2015 | Wine
          Rating
TX1249    2018-11-14 et al Sublicensee Tasting
          Analysis - Schrader
                                                  - 12 -
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 14 of 35

                                                   Identificati                 Stip.
Exhibit                                                           Sponsoring                     Date
                      Description                     on or                      To     Obj.
 No.                                                               Witness                     Admitted
                                                   Admission                   Admit
TX1250    Wine Spectator - Robert Mondavi
          Fume Blanc Napa Valley To Kalon
          Vineyard Reserve 2017 | Wine Rating
TX1251    2019-01-16 RMW - Competitor Wine
          Analysis - Sweet Whites
TX1252    2019-08-05 Wine Tasting Notes 3
          (AEO) - Cabernet Franc Flight #2
TX1253    2013-03-13 Email Siegel to Janssens,
          DeWyer re Beckstoffer To Kalon
          Scores
TX1254    2013-10-10 Email Janssens to Bosch re
          TK Beckstoffer
TX1255    Facebook - Blue Lifestyle3 - The
          Vineyard House Winery - Home
TX1256    2015-09-01 Beckstoffer Vineyards - To
          Kalon Vineyard Wine
TX1257    2013-10-10 Email Janssens to Bosch re
          TK Beckstoffer
TX1258    2017-06-23 ETS Laboratories Report #
          1030267 - Schrader Analysis Part 1
TX1259    Beckstoffer Vineyards - To Kalon
          Vineyard Wine
TX1260    2019-08-05 Wine Tasting Notes 2
          (AEO) - Cabernet Franc Analysis
TX1261    2014-06-09 Wine Tasting Notes (AEO)
TX1262    2014-06-05 Email Watts to Cadamatre
          re Bottles for our Style tasting
TX1265    2016-10-24 ETS Laboratories Report #
          965972 - Schrader Analysis Part 2
TX1266    2019-09-05 Wine Market Council U.S.
          Wine Consumer Segmentation Slide
          Handbook
TX1267    2015-06-09 To Kalon Certification
          Overview
TX1268    20120-06-28 Consumer To Kalon
          Certification Agenda
TX1269    2015-06-08 RMW To Kalon
          Certification Schedule - Domestic
TX1270    2012 To Kalon Certification
TX1273    2020-02-07 Application for and
          Certification/Exemption of
          Label/Bottle Approval of William Cole
          Vineyards, OMB No. 1513-0020 -
          3,Serial No. 180004, CBUSO019287



                                                  - 13 -
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 15 of 35

                                                   Identificati                 Stip.
Exhibit                                                           Sponsoring                     Date
                      Description                     on or                      To     Obj.
 No.                                                               Witness                     Admitted
                                                   Admission                   Admit
TX1274    2018-01-31 Application for and
          Certification/Exemption of
          Label/Bottle Approval of William Cole
          Vineyards, OMB No. 1513-0020,
          CBUSO019291
TX1275    History of Inglenook, Napa Valley
          Historic Wine Estate
TX1276    2020-08-09 COLAs Search Results
TX1277    2020-03-06 Application for and
          Certification/Exemption of
          Label/Bottle Approval of The Vineyard
          House, OMB No. 1513-0020 - 8, Serial
          No. 200034, CBUSO019344
TX1278    2020-03-06 Application for and
          Certification/Exemption of
          Label/Bottle Approval of The Vineyard
          House, OMB No. 1513-0020 - 7, Serial
          No. 200033, CBUSO019347
TX1279    Google Map Photo of To-Kalon Farm
TX1280    2020-02-07 Application for and
          Certification/Exemption of
          Label/Bottle Approval of The Vineyard
          House, OMB No. 1513-0020 - 4, Serial
          No. 200022, CBUSO019352
TX1281    2012-11-26 Coppola's transformation
          of Rubicon to Inglenook complete -
          Decanter
TX1282    2020-08-09 Beckstoffer Vineyards: To
          Kalon Vineyard Wine
TX1283    2001-10-17 The Glory That Was
          Inglenook | Wine Spectator
TX1284    2017-04-02 Coppola's transformation
          of Rubicon to Inglenook complete -
          Decanter 2
TX1287    2020-08-09 Beckstoffer Vineyards: To
          Kalon Vineyard Wine - Internet
          Archives
TX1289    2016-10-31 Application for and
          Certification/Exemption of
          Label/Bottle Approval of William Cole
          Vineyards, OMB No. 1513-0020 -10,
          CBUSO019450
TX1290    2016-08-15 Application for and
          Certification/Exemption of
          Label/Bottle Approval of William Cole
          Vineyards, OMB No. 1513-0020 - 11,
          CBUSO019453
                                                  - 14 -
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 16 of 35

                                                   Identificati                 Stip.
Exhibit                                                           Sponsoring                     Date
                      Description                     on or                      To     Obj.
 No.                                                               Witness                     Admitted
                                                   Admission                   Admit
TX1291    2013-01-10 Francis Ford Coppola
          restoring Inglenook's legacy
TX1292    2017-01-24 Application for and
          Certification/Exemption of
          Label/Bottle Approval of William Cole
          Vineyards, OMB No. 1513-0020 - 9,
          CBUSO019468
TX1293    1994 Corporation Grant Deed
          NCEWLP, APN 027-240-013
TX1294    1994 Corporation Grant Deed
          NCEWLP, APN 027-240-012, -013,
          014
TX1295    1976 Corporation Grant Deed Oakville
          Assoc FC+EC
TX1296    1994 Corporation Grant Deed
          NCEWLP_027-200-007.08_027-240-
          011
TX1297    1994 Corporation Grant Deed
          NCEWLP, APN 027-240-010.012.014
TX1298    1994 Corporation Grant Deed
          NCEWLP, APN 027-240-011.012
          (1994 023966)
TX1299    To-Kalon Farms Napa Valley Food &
          Wine Experience.mp4
TX1300    1994 Corporation Grant Deed
          NCEWLP, APN 027-240-013.014
TX1301    1994 Corporation Grant Deed
          NCEWLP, APN 027-240-010.011.012
          (1994 023965)
TX1302    2015 TVH Wine Bottles (3) - Front
          Labels
TX1303    2015 TVH Wine Bottles (3) - Back
          Labels
TX1304    2015 TVH Block 8 The Boss Vineyard
          Cabernet Sauvignon - Front Label
TX1305    2015 TVH Block 8 The Boss Vineyard
          Cabernet Sauvignon - Back Label
TX1306    2015 TVH Block 5 Crabb's Black
          Burgundy Cabernet Sauvignon - Front
          Label
TX1307    2015 TVH Block 5 Crabb's Black
          Burgundy Cabernet Sauvignon - Back
          Label
TX1308    2015 TVH Cabernet Sauvignon, H.W.
          Crabb's To-Kalon Vineyard - Front
          Label

                                                  - 15 -
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 17 of 35

                                                    Identificati                 Stip.
Exhibit                                                            Sponsoring                     Date
                       Description                     on or                      To     Obj.
 No.                                                                Witness                     Admitted
                                                    Admission                   Admit
TX1309    2015 TVH Cabernet Sauvignon, H.W.
          Crabb's To-Kalon Vineyard - Back
          Label
TX1310    1980-03-00 The Vineyards and Wine
          of H.W. Crabb, Oakville, Ca. and HIs
          To-Kalon Label by Heintz
TX1311    2016-04-13 The True Story of To-
          Kalon Vineyard
TX1312    1952 Aerial Map from UCB
TX1313    Napa Valley Historical Aerial
          Photomosaic 1940-42
TX1314    2019-03-08 Email Nickel to Ashe re
          The Vineyard House Food & Wine
          Experience
TX1315    2019-03-13 Email Zachariadis to Ash
          re Social Media
TX1316    TVH Event-Graphic - Invitation from
          Jeremy J. Nickel
TX1317    2019-03-17 Email Phelps to Ash re
          Reminder to RSVP to The Vineyard
          House Food & Wine Experience
TX1318    2018-01-01 Trademark License
          Agreement between Nickel and TVH,
          TVH_00002528
TX1319    2018-06-22, 2018-01-31 Compilation
          of William Cole Vineyards
          Applications for and
          Certification/Exemption of
          Label/Bottle Approval, 2015TTB,
          Serial Nos. 180001, 180002, 180003,
          180004,
TX1320    2019-03-02 Email Nickel to Phillips et
          al re Phelps Media Group Proposal
TX1321    2016 TVH Block 8 H.W. Crabb's To-
          Kalon Vineyard Bottle (Color)
TX1322    The Vineyard Press Newsletter, Spring
          2016, proof.v1
TX1323    The Vineyard Press Newsletter, Spring
          2016, Proof1
TX1324    2016 TVH Block 8 Cabernet
          Sauvignon, H.W. Crabb's To-Kalon
          Vineyard Bottle (Black & White)
TX1325    2015 TVH Three Bottle Shot
TX1326    2015-01-13 Final Award - Jams Ref.
          No. 1100080365


                                                   - 16 -
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 18 of 35

                                                    Identificati                 Stip.
Exhibit                                                            Sponsoring                     Date
                       Description                     on or                      To     Obj.
 No.                                                                Witness                     Admitted
                                                    Admission                   Admit
TX1327    2019-04-12 Jeremy Nickel Brings Napa
          Valley To To-Kalon Farm In
          Wellington
TX1328    2019-04-05 The Napa Valley Food &
          Wine Experience — To-Kalon Farms
TX1329    The Vineyard House - Acquire - Event
          Tickets
TX1330    2020-02-05 To-Kalon Farm Hosts The
          Ridge's Week 5 Turf Tour With Wine
          Tastings From. The Vineysrd House
TX1331    TVH Winery Invitation-FINAL (2)
TX1332    TVH Event-Info Packet-V1
TX1333    The Vineyard Press Spring Newsletter,
          TVH_00006030
TX1334    2015 TVH Block 8 Cabernet
          Sauvignon Crabb's To Kalon Vineyard
          revised label 2
TX1335    2019-04-04 Email Nickel to
          Zachariadis re Thank You
TX1336    2019-05-15 Email Zachariadis to
          Nickel re Update TVH_00006490
TX1337    TVH Winery Invitation-white
TX1338    2019-11-27 Email Blanchet to Ali re
          Invitation from The Vineyard house, to
          a Napa Valley food & wine experience,
          sunday december 15th 2019
TX1339    2019-11-26 Email Blanchet to Advani
          re Napa Valley Food and Wine
          Experience TVH_00006899
TX1340    2020-02-03 Email Equinium Sports
          Marketing to Nickel re Show Jumping
          + Wine Tasting: Wellington's Napa
          Valley Hosts Turf Tour Week 5
TX1341    2018-05-24 Email Nickel to Tom re
          additional text for back label
          TVH_00007233
TX1342    2019-03-20 Email Nickel to Graeme re
          History of To-Kalon TVH_00007282
TX1344    2020-02-09 Email Nickel to Ash re
          TVH Ratings & Reviews
          TVH_00007378
TX1345    Search Results: COLAs
TX1346    Article excerpt from blogger
          TVH_00007543
TX1347    H.W. Crabb's Hermosa Valley stickers
TX1348    2015 TVH Boss 8 Cab Notes

                                                   - 17 -
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 19 of 35

                                                     Identificati                 Stip.
Exhibit                                                             Sponsoring                     Date
                       Description                      on or                      To     Obj.
 No.                                                                 Witness                     Admitted
                                                     Admission                   Admit
TX1349    2015 TVH Cabernet Sauvignon Bottle -
          landscape
TX1350    Sign: H.W. Crabb's To-Kalon Vineyard
          TVH_00007850
TX1351    Nickel Facebook Post - Turf Tour 9 @
          To-Kalon Farm
TX1353    TVH Back Label (Close-up) -
          landscape
TX1354    Boss Vineyard quote by H.W. Crabb on
          Back Label
TX1355    2015 TVH Block 8 The Boss Vineyard
          Cabernet Sauvignon
TX1356    Events — To-Kalon Farms, Upcoming
          Events - Wellington Turf Tour 2020
TX1357    2015 TVH Cabernet Sauvignon H.W.
          Crabb's Hermosa Vineyard - three
          bottles, front label
TX1358    Final Version of Relabeled Back Label
          of Estate Blend wine, landscape with
          H.W. Crabb's historic stickers,
          TVH_00007896
TX1359    Front label of final version of Estate
          wine, landscape with H.W. Crabb's
          historic stickers, TVH_00007897
TX1360    Back Label of Estate Blend, landscape,
          TVH_00007898
TX1361    TVH Profit and Loss, January 2014 -
          December 2019 v1
TX1362    TVH 2019 Direct Sales by SKU
          Detail.v2
TX1365    Truvi 2015-2018
TX1366    TVH Direct-To-Consumer Sales
          eCellar - 1/1/2014 thru August 2015
TX1367    TVH Wholesale/Distributor by
          Product, January 2014 - December
          2018
TX1368    TVH 2020 Direct Sales by SKU
          1/1/2019 - 5/31/2020
TX1369    TVH Wholesale/Distributor January
          2019 - May 2020
TX1370    1984-11-00 The Far Niente Winery of
          Napa Valley by Heintz
TX1371    2019-09-09 Plaintiff TVH's Responses
          to Constellation's Interrogatories, Set
          One


                                                    - 18 -
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 20 of 35

                                                      Identificati                 Stip.
Exhibit                                                              Sponsoring                     Date
                        Description                      on or                      To     Obj.
 No.                                                                  Witness                     Admitted
                                                      Admission                   Admit
TX1372    2019-09-24 Plaintiff TVH's Amended
          Responses to Constellation's
          Interrogatories, Set One
TX1373    2019-10-23 Plaintiff TVH's Second
          Amended Responses to Constellation's
          Interrogatories, Set One
TX1374    2019-10-23 Plaintiff TVH's Responses
          to Constellation's Interrogatories, Set
          Two
TX1375    2019-11-18 Plaintiff's Response to
          Constellation's Third Set of
          Interrogatories
TX1376    2019-12-05 Plaintiff's Amended
          Responses to Constellation's Third Set
          of Interrogatories
TX1377    2020-02-18 TVH's Responses to
          Constellation's Interrogatories (Set
          One) (Infringement Case)
TX1378    2020-03-10 TVH's Amended and
          Supplemental Responses to
          Constellation's Interrogatories, Set One
          (Infringement Case)
TX1379    2020-07-26 TVH's Second Amended
          and Supplemental Responses to
          Interrogatories (Set One) (Infringement
          Case)
TX1380    Arial Map To Kalon CBSO007111
TX1381    2019-03-14 Email Ash to Zachariadis
          re Social Media TVH_00002513
TX1382    2018-12-12 Email Painter to Ash re
          Land use notification packet
          TVH_00002345
TX1383    Karanika CV - Exhibit A to Karanika
          Expert Report
TX1384    2016-03-07 Email Norris to Nickel re
          MacDonald Mailing List Confirmation
TX1385    2015 TVH 3 Bottles, Front & Back
          Labels, TVH_00000001
TX1386    2018-06-03 Email Nickel to Sabee,
          Norris re back label text "templates" to
          work off of
TX1387    2018-05-25 Email Sabee to Nickel re
          additional text for back label
TX1388    2018-06-04 Email Bearer to Nickel re
          Back Label Text for TVH
TX1389    2019-03-13 Email Hustler to Larson re
          Jeremy Nichole's Logos
                                                     - 19 -
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 21 of 35

                                                     Identificati                 Stip.
Exhibit                                                             Sponsoring                     Date
                       Description                      on or                      To     Obj.
 No.                                                                 Witness                     Admitted
                                                     Admission                   Admit
TX1390    Press Release TVH_00002518
TX1391    2015-10-29 Email Norris to Bearer re
          future research projects
TX1392    Reibstein CV - Exhibit 1 to Reibstein
          Expert Report
TX1393    Materials Considered - Exhibit 2 to
          Reibstein Expert Report
TX1394    Selected Robert Mondavi Winery To
          Kalon Wine Labels - Exhibit 3 to
          Reibstein Expert Report
TX1395    1987-03-31 Application for and
          Certification/Exemption of
          Label/Bottle Approval of Robert
          Mondavi Winery CBUSO005729
TX1396    Aerial Map - Constellation & RVW
          Grape Growing Areas
TX1399    2019-03-04 Email Nickel to Norris re
          Phelps Media Group Proposal
          TVH_00002234
TX1400    2019-01-09 Email Dixon to Nickel et al
          re website build TVH_0003949
TX1401    2019-12-15 Sponsors - To-Kalon
          Farms
TX1402    2020-07-22 - Deposition Notice to
          TVH Under Rule 30(b)(6)
          (Infringement Case)
TX1403    2018-06-01 Trademark/Service Mark
          Application, Principal Register, Serial
          No. 87945330
TX1404    TESS - TVH - Record List Display
TX1405    The Vineyard House Winery -
          Facebook Home Page
TX1406    Facebook - Blue Lifestyle - The
          Vineyard House Winery - Home
TX1407    Facebook - Blue Lifestyle2 - The
          Vineyard House Winery - Home
TX1408    Facebook - Blue Lifestyle3 - The
          Vineyard House Winery - Home
TX1409    Ridge Show Jumping Instagram
TX1410    Nickel Twitter, TVH 2020
          Mediterranean Wine Cruise July 10 -
          July 20
TX1411    2001-03-09 Press Release - Robert
          Mondavi Family Celebrates
          Completion of Historic To Kalon
          Project BV 0129

                                                    - 20 -
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 22 of 35

                                                      Identificati                 Stip.
Exhibit                                                              Sponsoring                     Date
                       Description                       on or                      To     Obj.
 No.                                                                  Witness                     Admitted
                                                      Admission                   Admit
TX1412    2020-08-05 Letter Colbert to Judd re
          stipulation as to Inglenook Story
TX1413    Map of blocks owned by Constellation
          or RMW
TX1414    Block Map - RMFF To Kalon
          CBUSO006985
TX1415    2020-01-08 Statement of Rebuttal
          Percipient Expert Mark de Vere
TX1416    2014-03-10 Multiple Year Vineyard
          Designate Grape Contract [Redacted]
          BV0485
TX1417    2020-07-00 To-Kalon Vineyard Matter
          Likelihood of Confusion Survey -
          Exhibit A to Ezell Expert Report
TX1418    Cadamarte CV - Exhibit A to
          Cadamarte Expert Report
TX1419    2020-07-16 Email winexray to Keene
          re Phenolics Profile Report, RMW -
          Exhibit B to Cadamarte Expert Report
TX1420    2018-11-14 et al RMW - Competitor
          Wine Analysis w color markings-
          Exhibit C to Cadamarte Expert Report
TX1421    2020-07-14 RMW - Competitor Wine
          Analysis - Exhibit D to Cadamarte
          Expert Report
TX1422    TESS Search - Stagecoach Vineyard
TX1424    Gallo Family Vineyards Pink & Red
          Moscato Wine Bottles
TX1425    TESS Search - New Amsterdam
TX1426    2011-07-22 E&J Gallo Application for
          and Certification/Exemption of
          Label/Bottle Approval
TX1427    Copper Ridge Merlot- Kenaston Wine
          Market
TX1428    Cissel CV - Exhibit A to Cissel Expert
          Report -
TX1429    2018-02-01 Trademark Application for
          HIGHEST BEAUTY - Exhibit E to
          Cissel Expert Report
TX1430    1207.01(b)(vi) Doctrine of Foreign
          Equivalents - Exhibit F to Cissel Expert
          Report
TX1431    Trademark Manual of Examining
          Procedure (TMEP) January 1986 -
          Exhibit G to Cissel Expert Report


                                                     - 21 -
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 23 of 35

                                                    Identificati                 Stip.
Exhibit                                                            Sponsoring                     Date
                       Description                     on or                      To     Obj.
 No.                                                                Witness                     Admitted
                                                    Admission                   Admit
TX1432    "kalon" definition in Webster's Third
          New International Dictionary (1986) -
          Exhibit H to Cissel Expert Report
TX1435    Chapter 1200 Substantive Examination
          of Applications
TX1436    File Wrapper
TX1437    1987-06-09 Response to Official
          Action
TX1438    Collection To-Kalon Advertisements in
          The Evening Star: 11/22/02, 11/22/04,
          11/25/07
TX1439    1881 History of Napa and Lake
          Counties, CA
TX1440    Inventory and Appraisement of Crabb
          Estate
TX1441    Label affixed to To Kalon wines -
          Figure 15 from Miltenberger Expert
          Report
TX1442    Modern Parcels Within the Historical
          To Kalon Winemaking Lands - Figure
          19 from Miltenberger Expert Report
TX1443    Excerpt of 1876 Official Map of Napa
          County - Figure 3 from Miltenberger
          Expert Report
TX1444    Excerpt of 1895 Official Map of Napa
          County depicting the Crabb holdings -
          Figure 5 from Miltenberger Expert
          Report
TX1445    Photograph of To Kalon Wine Depot,
          H.W. Crabb in New Orleans - Figure 6
          from Miltenberger Expert Report
TX1446    Photograph, likely of interior of To-
          Kalon Wine Depot - Figure 7 from
          Miltenberger Expert Report
TX1447    Letterhead appearing on Crabb
          business records 6/1/1889 - Figure 8
          from Miltenberger Expert Report
TX1448    2019-03-25 To evolve our industry,
          let's stop hawking vocabulary and
          commit to selling truly good ideas
TX1449    The Quantum Mechanics of Brand by
          McDonald et al
TX1451    2002-10-01 Letter Beyer to Beckstoffer
          re use of To-Kalon name BV 0344
TX1452    1994-03-21 Letter Beyer to Beckstoffer
          re To-Kalon name BV 0328

                                                   - 22 -
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 24 of 35

                                                       Identificati                 Stip.
Exhibit                                                               Sponsoring                     Date
                        Description                       on or                      To     Obj.
 No.                                                                   Witness                     Admitted
                                                       Admission                   Admit
TX1456    Napa Wine, A History by Charles
          Sullivan - Exhibit 3 to Boczko
          Declaration in Opp. to PI
TX1457    Wine County: A History of Napa
          Valley: The Early Years 1823-1920 by
          Heintz - Exhibit 4 to Boczko
          Declaration in Opp. to PI
TX1461    1894-11-22 To-Kalon Wine Co. ad in
          the Evening Star, p.3, col.1 - Exhibit 8
          to Boczko Declaration in Opp. to PI
TX1469    1907-11-22 To-Kalon Wine Co. ad in
          the Evening Star, p. 8, col.7-8 - Exhibit
          16 to Boczko Declaration in Opp. to PI
TX1472    Advertisement of To-Kalon Company,
          Inc. in Boyd’s Directory of the District
          of Columbia (1914) - Exhibit 19 to
          Boczko Declaration in Opp. to PI
TX1474    2015-06-05 The Good Life in Oakville:
          A History of the Far Niente Winery |
          Tidings, Wine and Viticulture - Exhibit
          21 to Boczko Declaration in Opp. to PI
TX1475    1980-03-00 The Vineyard and Wine of
          H.W. Crabb, Oakville, CA, and his
          “To-Kalon” label by Heintz - Exhibit
          22 to Boczko Declaration in Opp. to PI
TX1476    Yellow Pages Excerpt, Napa County
          (Nov. 1945),
          https://www.loc.gov/item/usteledirec02
          745/ - entry for “To-Kalon Vineyards
          Rutherford….St. Helena-482” appears
          under section for “Wineries.” - Exhibit
          23 to Boczko Declaration in Opp. to PI
TX1477    Yellow Pages Excerpt, Napa County
          (Nov. 1945),
          https://www.loc.gov/item/usteledirec02
          745/ - entry for “To-Kalon Vineyards
          Rutherford….St. Helena-482” appears
          under section for “Wineries.” - Exhibit
          24 to Boczko Declaration in Opp. to PI
TX1478    Yellow Pages Excerpt, Napa County
          (Feb. 1951),
          https://www.loc.gov/item/usteledirec02
          753/ - Exhibit 25 to Boczko
          Declaration in Opp. to PI




                                                      - 23 -
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 25 of 35

                                                    Identificati                 Stip.
Exhibit                                                            Sponsoring                     Date
                       Description                     on or                      To     Obj.
 No.                                                                Witness                     Admitted
                                                    Admission                   Admit
TX1479    Yellow Pages Excerpt, Napa County
          (Feb. 1952), To-Kalon Vineyards -
          Exhibit 26 to Boczko Declaration in
          Opp. to PI
TX1480    Yellow Pages Excerpt, Napa County
          (Feb. 1953),
          https://www.loc.gov/item/usteledirec02
          744/ - Exhibit 27 to Boczko
          Declaration in Opp. to PI
TX1481    Yellow Pages Excerpt, Napa County
          (Feb. 1954) To-Kalon Vineyards -
          Exhibit 28 to Boczko Declaration in
          Opp. to PI
TX1482    Yellow Pages Excerpt, Napa County
          (Mar. 1955), To-Kalon Vineyards -
          Exhibit 29 to Boczko Declaration in
          Opp. to PI
TX1483    1993-12-11 Beckstoffer expands
          vineyard holdings, The Napa Valley
          Register - Exhibit 30 to Boczko
          Declaration in Opp. to PI
TX1485    2003-05-23 Declaration of R. Michael
          Mondavi iso RMW's Motion for PI -
          Exhibit 32 to Boczko Declaration in
          Opp. to PI
TX1486    1949 Vines in the Sun by Jones -
          Exhibit 33 to Boczko Declaration in
          Opp. to PI
TX1487    1988-05-24 To-Kalon Trademark Reg.
          No. 1,489,619 - Exhibit 34 to Boczko
          Declaration in Opp. to PI
TX1488    1994-10-11 To-Kalon Vineyard
          Trademark Reg. No. 1,857,851 -
          Exhibit 35 to Boczko Declaration in
          Opp. to PI
TX1489    1987-06-09 To Kalon Trademark
          Application, File Wrapper - Exhibit 36
          to Boczko Declaration in Opp. to PI
TX1493    1945 To Kalon Checks - Exhibit 40 to
          Boczko Declaration in Opp. to PI
TX1494    André Tchelistcheff: Grape, Wine, and
          Ecology, an Interview Conducted by
          Ruth Teiser and Catherine Haroun in
          1979 (The Regents of Univ. of Cal.,
          Berkley) (1983) - Exhibit 41 to Boczko
          Declaration in Opp. to PI


                                                   - 24 -
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 26 of 35

                                                      Identificati                 Stip.
Exhibit                                                              Sponsoring                     Date
                       Description                       on or                      To     Obj.
 No.                                                                  Witness                     Admitted
                                                      Admission                   Admit
TX1495    2019-03-22 Napa Valley suit revives
          conflict over vineyard - Exhibit 42 to
          Boczko Declaration in Opp. to PI
TX1496    CaliforniaIAMMuseum - Robert
          Mondavi,
          https://www.californiamuseum.org/ind
          uctee/robert-mondavi - Exhibit 43 to
          Boczko Declaration in Opp. to PI
TX1497    Article: Wine Fountain - Novel
          Proposition of Crabb, the California
          Wine King (Washington, D.C.) (1890)
          - Exhibit 44 to Boczko Declaration in
          Opp. to PI
TX1498    American Grape Growing and Wine
          Making by Husmann (1883) - Exhibit
          45 to Boczko Declaration in Opp. to PI
TX1499    Yellow Pages Excerpt, Napa County
          (Dec. 1956) - Winery Listings - Exhibit
          46 to Boczko Declaration in Opp. to PI
TX1500    2016-08-16 Robert Mondavi: The
          Father of California Wine by Apstein -
          Exhibit 47 to Boczko Declaration in
          Opp. to PI
TX1501    Yellow Pages Excerpt, Napa County
          (Dec. 1957), Wineries - Exhibit 48 to
          Boczko Declaration in Opp. to PI
TX1502    Yellow Pages Excerpt, Napa County
          (Dec. 1958),
          https://www.loc.gov/item/usteledirec02
          746/ - Exhibit 49 to Boczko
          Declaration in Opp. to PI
TX1503    Yellow Pages Excerpt, Napa County
          (Dec. 1959),
          https://www.loc.gov/item/usteledirec02
          746/ - Exhibit 50 to Boczko
          Declaration in Opp. to PI
TX1504    Yellow Pages Excerpt, Napa County
          (Dec. 1960),
          https://www.loc.gov/item/usteledirec02
          746/ - Exhibit 51 to Boczko
          Declaration in Opp. to PI
TX1505    Yellow Pages Excerpt, Napa County
          (Dec. 1961), Wineries - Exhibit 52 to
          Boczko Declaration in Opp. to PI
TX1506    1946-02-22 Article: St. Helena Winery
          Sold (Napa, CA), p.1, col.2 - Exhibit 53
          to Boczko Declaration in Opp. to PI
                                                     - 25 -
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 27 of 35

                                                     Identificati                 Stip.
Exhibit                                                             Sponsoring                     Date
                       Description                      on or                      To     Obj.
 No.                                                                 Witness                     Admitted
                                                     Admission                   Admit
TX1508    2019-12-24 Calarcadia Vineyard
          Trademark Reg. No. 5,945,963 -
          Exhibit B(1) to Cissel Declaration iso
          Reply to PI
TX1509    2017-09-05 El Novillero Vineyard
          Trademark Reg. No. 5,281,260 -
          Exhibit B(2) to Cissel Declaration iso
          Reply to PI
TX1510    2017-08-15 Sage Vineyard Trademark
          Reg. No. 5,264,705 - Exhibit B(3) to
          Cissel Declaration iso Reply to PI
TX1511    2017-03-14 TBH Vineyard Trademark
          Reg. No. 5,162,167 - Exhibit B(4) to
          Cissel Declaration iso Reply to PI
TX1512    2016-04-12 Houyi Vineyard
          Trademark Reg. No. 4,937,260 -
          Exhibit B(5) to Cissel Declaration iso
          Reply to PI
TX1513    2014-04-15 Vingolo Vineyard
          Trademark Reg. No. 4,514,293 -
          Exhibit B(6) to Cissel Declaration iso
          Reply to PI
TX1514    2014-02-18 Resonance Vineyard
          Trademark Reg. No. 4,484,951 -
          Exhibit B(7) to Cissel Declaration iso
          Reply to PI
TX1515    2014-01-07 Landa Vineyard
          Trademark Reg. No. 4,462,047 -
          Exhibit B(8) to Cissel Declaration iso
          Reply to PI
TX1516    2012-11-06 VH Vineyard Trademark
          Reg. No. 4,238,299 - Exhibit B(9) to
          Cissel Declaration iso Reply to PI
TX1517    2012-03-06 Paragon Vineyard
          Trademark Reg. No. 4,108,618 -
          Exhibit B(10) to Cissel Declaration iso
          Reply to PI
TX1518    2011-04-12 Deux Chevaux Vineyard
          Trademark Reg. No. 3,944,639 -
          Exhibit B(11) to Cissel Declaration iso
          Reply to PI
TX1519    2010-08-17 Haystack Vineyard
          Trademark Reg. No. 3,835,488 -
          Exhibit B(12) to Cissel Declaration iso
          Reply to PI



                                                    - 26 -
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 28 of 35

                                                     Identificati                 Stip.
Exhibit                                                             Sponsoring                     Date
                       Description                      on or                      To     Obj.
 No.                                                                 Witness                     Admitted
                                                     Admission                   Admit
TX1520    2010-07-27 Persephone Vineyard
          Trademark Reg. No. 3,825,976 -
          Exhibit B(13) to Cissel Declaration iso
          Reply to PI
TX1521    2010-06-22 Rhinefarm Vineyard
          Trademark Reg. No. 3,806,275 -
          Exhibit B(14) to Cissel Declaration iso
          Reply to PI
TX1522    2010-05-11 Pedregal Vineyard
          Trademark Reg. No. 3,786,588 -
          Exhibit B(15) to Cissel Declaration iso
          Reply to PI
TX1523    2007-02-06 Martin Stelling Vineyard
          Trademark Reg. No. 3,206,675 -
          Exhibit B(16) to Cissel Declaration iso
          Reply to PI
TX1524    2006-09-19 Gamble Ranch Vineyard
          Trademark Reg. No. 3,146,263 -
          Exhibit B(17) to Cissel Declaration iso
          Reply to PI
TX1525    2006-04-25 Jardine Vineyard
          Trademark Reg. No. 3,084,574 -
          Exhibit B(18) to Cissel Declaration iso
          Reply to PI
TX1526    2005-12-20 Dakine Vineyard
          Tradamark Reg. No. 3,031,237 -
          Exhibit B(19) to Cissel Declaration iso
          Reply to PI
TX1527    2004-02-10 John C. Sullenger
          Vineyard Trademark Reg. No.
          2,812,938 - Exhibit B(20) to Cissel
          Declaration iso Reply to PI
TX1528    2002-02-05 Kronos Vineyard
          Trademark Reg. No. 2,536,233 -
          Exhibit B(21) to Cissel Declaration iso
          Reply to PI
TX1529    1999-02-09 Summa Vineyard
          Trademark Reg. No. 2,222,858 -
          Exhibit B(22) to Cissel Declaration iso
          Reply to PI
TX1530    1992-09-01 Martha's Vineyard
          Trademark Reg. No. 1,712,063 -
          Exhibit B(23) to Cissel Declaration iso
          Reply to PI




                                                    - 27 -
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 29 of 35

                                                     Identificati                 Stip.
Exhibit                                                             Sponsoring                     Date
                       Description                      on or                      To     Obj.
 No.                                                                 Witness                     Admitted
                                                     Admission                   Admit
TX1531    1987-05-12 Diamond Mountain
          Vineyard Trademark Reg. No.
          1,439,432 - Exhibit B(24) to Cissel
          Declaration iso Reply to PI
TX1534    2017-12-29 Court of Appeal Opinion -
          Nickel v. Far Niente (A150513) -
          Exhibit D to Complaint
TX1535    2015-01-20 Inglenook Trademark -
          Exhibit A to Statement of Rebuttal of
          Percipient Expert Mark de Vere
TX1536    History of Inglenook, Napa Valley
          Historic Wine Estate - Exhibit B to
          Statement of Rebuttal of Percipient
          Expert Mark de Vere
TX1537    2011-04-14 Coppola reunited
          Inglenook trademark with historic
          Rutherford wine estate - Exhibit C to
          Statement of Rebuttal of Percipient
          Expert Mark de Vere
TX1538    Far Niente Ad - Exhibit D to Statement
          of Rebuttal of Percipient Expert Mark
          de Vere
TX1539    2020-01-07 TESS Results - Exhibit E
          to Statement of Rebuttal of Percipient
          Expert Mark de Vere
TX1540    Exemplary "VINEYARD" trademark
          registrations and specimens - Exhibit F
          to Statement of Rebuttal of Percipient
          Expert Mark de Vere
TX1544    2018-09-21 Trademark Application No.
          88009715 of H.W. Crabb's To-Kalon
          Valley - Exhibit D to Ghiam
          Declaration iso Motion for PI
TX1545    2019-10-23 Plaintiff TVH’s Second
          Amended Responses to Constellation's
          Interrogatories, Set One - Exhibit E to
          Ghiam Declaration iso Motion for PI
TX1550    “kalon” definition in The Compact
          Edition of the Oxford English
          Dictionary - Exhibit J to Ghiam
          Declaration iso Motion for PI
TX1553    Photos of wine bottles displaying
          Constellation Brands U.S. Operations,
          Inc.’s TO KALON VINEYARD
          trademark - Exhibit M to Ghiam
          Declaration iso Motion for PI


                                                    - 28 -
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 30 of 35

                                                     Identificati                 Stip.
Exhibit                                                             Sponsoring                     Date
                       Description                      on or                      To     Obj.
 No.                                                                 Witness                     Admitted
                                                     Admission                   Admit
TX1554    2019-12-17 Nickel Deposition Excerpts
          - Exhibit N to Ghiam Declaration iso
          Motion for PI
TX1555    The Spotlight Wine Club - Screen shot
          of
          https://www.robertmondaviwinery.com
          /wine-club - Exhibit O to Ghiam
          Declaration iso Motion for PI
TX1556    Screen shot of
          https://www.tvhwines.com/Allocations
          - Exhibit P to Ghiam Declaration iso
          Motion for PI
TX1557    Screen shot of
          https://www.tokalonvineyardcompany.
          com/the-wines - Exhibit Q to Ghiam
          Declaration iso Motion for PI
TX1558    Screen shot of
          https://www.bountyhunterwine.com/car
          t - Exhibit R to Ghiam Declaration iso
          Motion for PI
TX1559    Screen shot of
          https://www.totalwine.com/cart/ -
          Exhibit S to Ghiam Declaration iso
          Motion for PI
TX1560    Screen shot of
          https://www.robertmondaviwinery.com
          /to-kalon-exclusives - Exhibit T to
          Ghiam Declaration iso Motion for PI
TX1565    Screen shot of
          https://www.cellartracker.com - Exhibit
          Y to Ghiam Declaration iso Motion for
          PI
TX1566    2019-12-16 Report of Professor David
          Reibstein - Exhibit Z to Ghiam
          Declaration iso Motion for PI
TX1567    Susan McDonald Bio - Exhibit AA to
          Ghiam Declaration iso Motion for PI
TX1568    2018-12-16 Frost Expert Report -
          Exhibit AB to Ghiam Declaration iso
          Motion for PI
TX1569    2019-12-16 Karanika Expert Report -
          Exhibit AC to Ghiam Declaration iso
          Motion for PI
TX1570    2019-12-12 Discovery Hearing
          Transcript - Exhibit AD to Ghiam
          Declaration iso Motion for PI


                                                    - 29 -
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 31 of 35

                                                   Identificati                 Stip.
Exhibit                                                           Sponsoring                     Date
                      Description                     on or                      To     Obj.
 No.                                                               Witness                     Admitted
                                                   Admission                   Admit
TX1572    Syrah Labels - Exhibit B to Meeker
          Declaration iso Defs MSJ & Exhibit 1
          to Ghiam Suppl Declaration iso Motion
          for PI
TX1574    2018-06-21 H.W. Crabb's Hermosa
          Vineyard Trademark Application -
          Exhibit 3 to Ghiam Suppl Declaration
          iso Motion for PI
TX1575    2018-06-21 Hermosa Vineyard
          Trademark Application - Exhibit 4 to
          Ghiam Suppl Declaration iso Motion
          for PI
TX1576    2018-06-01 To Kalon Valley Vineyard
          Trademark Application - Exhibit 5 to
          Ghiam Suppl Declaration iso Motion
          for PI
TX1577    2018-06-01 Halter Valley Vineyard
          Trademark Application - Exhibit 6 to
          Ghiam Suppl Declaration iso Motion
          for PI
TX1578    2018-06-01 To Kalon Halter Valley
          Vineyard Trademark Application -
          Exhibit 7 to Ghiam Suppl Declaration
          iso Motion for PI
TX1579    2018-06-01 Halter Valley To Kalon
          Vineyard Trademark Application -
          Exhibit 8 to Ghiam Suppl Declaration
          iso Motion for PI
TX1582    2017-08-15 Sage Vineyard Trademark
          Reg. No. 5,264,705 - Exhibit A3 to
          Glasser Declaration iso PI Motion
TX1604    1985-01-24 Wine Enthroned on
          Rutherford Bench - Exhibit A to Gunn
          Declaration iso Opp. to Pltfs Motion
          for PI
TX1606    Jarosz Report Tab 01
TX1607    Jarosz Report Tab 02
TX1608    Jarosz Report Tab 03
TX1609    Jarosz Report Tab 04
TX1610    Jarosz Rebuttal Tab 01 - Jarosz CV
TX1611    Jarosz Rebuttal Tab 02
TX1612    Jarosz Rebuttal Tab 03
TX1613    Jarosz Rebuttal Tab 04
TX1614    Jarosz Rebuttal Tab 05
TX1615    Jarosz Rebuttal Tab 06
TX1616    Jarosz Rebuttal Tab 07
                                                  - 30 -
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 32 of 35

                                           Identificati                 Stip.
Exhibit                                                   Sponsoring                     Date
                       Description            on or                      To     Obj.
 No.                                                       Witness                     Admitted
                                           Admission                   Admit
TX1617    Jarosz Rebuttal Tab 08
TX1618    Jarosz Rebuttal Tab 09
TX1619    Jarosz Rebuttal Tab 10
TX1620    Jarosz Rebuttal Tab 11
TX1621    Jarosz Rebuttal Tab 12
TX1622    Jarosz Rebuttal Tab 13
TX1623    Jarosz Rebuttal Tab 14
TX1624    Jarosz Rebuttal Tab 15
TX1625    Jarosz Rebuttal Tab 16
TX1626    Jarosz Rebuttal Tab 17
TX1627    Jarosz Rebuttal Tab 18
TX1628    Jarosz Rebuttal Tab 19
TX1629    Jarosz Rebuttal Tab 20
TX1630    Jarosz Rebuttal Tab 21
TX1631    Jarosz Rebuttal Tab 22
TX1632    Jarosz Rebuttal Tab 23
TX1633    Jarosz Rebuttal Tab 24
TX1634    Jarosz Rebuttal Tab 25
TX1635    Jarosz Rebuttal Tab 26
TX1636    Jarosz Rebuttal Tab 27
TX1637    Jarosz Rebuttal Tab 28
TX1638    Jarosz Rebuttal Tab 29
TX1639    Jarosz Rebuttal Tab 30
TX1640    Jarosz Rebuttal Tab 31
TX1641    Jarosz Rebuttal Tab 32
TX1642    Jarosz Rebuttal Tab 33
TX1643    Jarosz Rebuttal Tab 34
TX1644    Jarosz Rebuttal Tab 35
TX1645    Jarosz Rebuttal Tab 36
TX1646    Jarosz Rebuttal Tab 37
TX1647    Jarosz Rebuttal Tab 38
TX1648    Jarosz Rebuttal Tab 39
TX1649    Jarosz Rebuttal Tab 40
TX1650    Jarosz Rebuttal Tab 41
TX1651    Jarosz Rebuttal Tab 42
TX1652    Jarosz Rebuttal Tab 43
TX1653    Jarosz Rebuttal Tab 44
TX1654    Jarosz Rebuttal Tab 45
TX1655    Jarosz Rebuttal Tab 46
TX1656    Jarosz Rebuttal Tab 47
TX1657    Jarosz Rebuttal Tab 48
TX1658    Jarosz Rebuttal Tab 49

                                         - 31 -
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 33 of 35

                                                     Identificati                 Stip.
Exhibit                                                             Sponsoring                     Date
                       Description                      on or                      To     Obj.
 No.                                                                 Witness                     Admitted
                                                     Admission                   Admit
TX1659    Jarosz Rebuttal Tab 50
TX1660    Jarosz Rebuttal Tab 51
TX1661    Jarosz Rebuttal Tab 52
TX1662    Jarosz Rebuttal Tab 53
TX1663    Jarosz Rebuttal Tab 54
TX1664    Jarosz Rebuttal Tab 55
TX1665    Jarosz Rebuttal Tab 56
TX1666    Jarosz Rebuttal Tab 57
TX1667    Jarosz Rebuttal Tab 58
TX1668    2016-01-15 International Wine Review,
          Outstanding Selections from Robert
          Mondavi's To Kalon Vineyard - Exhibit
          A to Seethoff Declaration iso Pltfs PI
          Motion
TX1669    2010 TVH Cab described by Wine
          Enthusiast magazine as having flavors
          of “blueberry pie and sweet tobacco,”
          “soft, firm tannins,” and “notes of
          chocolate, caramel and baking spice.” -
          Exhibit B to Seethoff Declaration iso
          Pltfs PI Motion
TX1670    2010 Mondavi Reserve Wine Review -
          Exhibit C to Seethoff Declaration iso
          Pltfs PI Motion
TX1671    TVH Wine Score Overview, Wine
          Spectator - Exhibit D to Seethoff
          Declaration iso Pltfs PI Motion
TX1672    Advertisements promoting
          Constellation Brands To Kalon wines -
          Exhibit A to Seethoff Declaration iso
          Opp. to PI Motion
TX1673    Exemplary Certificates of Label
          Approval - Exhibit B to Seethoff
          Declaration iso Opp. to PI Motion
TX1675    2007-02-06 Martin Stelling Vineyard
          Trademark Reg. No. 3,206,675 -
          Exhibit D to Seethoff Declaration iso
          Opp. to PI Motion
TX1676    Highest Beauty - Website dedicated to
          its TKV Co. products - Exhibit E to
          Seethoff Declaration iso Opp. to PI
          Motion




                                                    - 32 -
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 34 of 35

                                                     Identificati                 Stip.
Exhibit                                                             Sponsoring                     Date
                       Description                      on or                      To     Obj.
 No.                                                                 Witness                     Admitted
                                                     Admission                   Admit
TX1677    Printout from “Wayback Machine”
          showing some of the earliest archived
          screenshots of website advertising To
          Kalon wines dated 10/22/02 - Exhibit F
          to Seethoff Declaration iso Opp. to PI
          Motion
TX1678    USGS Topographic Map of Oakville,
          CA
TX1679    2019-07-31-Memorandum from
          Architectural Resources Group to
          Buchalter re Peer Review of Draft
          National Register of Historic Places
          Registration Form, To-Kalon Vineyard,
          Oakville, California
TX1680    Report of the Board of State
          Viticultural Commissioners (1893-94)
TX1681    Jonathan Swinchatt et al, The
          Winemaker's Dance: Exploring Terroir
          in the Napa Valley Hardcover,
          University of California Press; First
          edition (September 14, 2004)
TX1682    2019-07-31 Letter Scott (Buchalter) to
          Sriro (State Historical Resources
          Commission) re Pending Nomination to
          To-Kalon Vineyard
TX1683    DRAFT National Register of Historic
          Places Registration Form re To-Kalon
          Vineyard
TX1684    Far Niente Estate Vineyard Profiles
TX1685    2017-12-29 Nickel v. Far Niente
TX1686    1999 Nickel & Nickel Stelling
          Vineyard Cabernet Sauvignon.
TX1687    USGS Topographic Map of Oakville
          CA
TX1688    2016-11-29 Judgment in Conformity
          with Final Arbitration Award (Nickel v.
          Far Niente)
TX1689    US Topo Map Symbols
TX1690    2018-06-21 H.W. Crabb's To-Kalon
          Valley Trademark Application -
          Exhibit E to Complaint
TX1691    September 2020 Communication with
          Beckstoffer regarding Grape Quality
TX1692    Master of To Kalon Ranch Passes
          Away, The San Francisco Call, March
          4, 1899

                                                    - 33 -
           Case 4:19-cv-01424-YGR Document 177-1
                                      Exhibit A  Filed 09/11/20 Page 35 of 35

                                                      Identificati                 Stip.
Exhibit                                                              Sponsoring                     Date
                       Description                       on or                      To     Obj.
 No.                                                                  Witness                     Admitted
                                                      Admission                   Admit
TX1693    Vinous Napa Valley Map for Oakville
TX1694    USDA Map of Oakville
TX1695    USGS Maps of Oakville
TX1696    Resume of Mark de Vere
TX1697    Resume of Mark de Vere
TX1698    History of Napa and Lake Counties,
          California (San Francisco, Cal.:
          Slocum, Bowen & Co., Publishers,
          1881).
TX1699    Napa Wine: A History From Mission
          Days to Present, Second edition (San
          Francisco: The Wine Appreciation
          Guild, 2008).
TX1700    C.A. Menefee, Historical and
          Descriptive Sketch Book of Napa,
          Sonoma, Lake and Mendocino,
          Comprising Sketches of Their
          Topography, Productions, History,
          Scenery, and Peculiar Attractions
          (Napa City: Reporter Publishing
          House, 1873).
TX1701    Illustrations of Napa County, California
          with Historical Sketch (Oakland: Smith
          & Elliot, 1878).




                                                     - 34 -
